     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-00564-SKO
     James Marvin Bridges,                             )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL, 1                                    )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from October 31, 2019 to December 2, 2019, for Plaintiff to serve on defendant with
20   PLAINTIFF’S LETTER BRIEF. All other dates in the Court’s Scheduling Order shall be
21   extended accordingly.
22          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
23   the requested extension is necessary due several merit briefs being due on the same week.
24   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
25
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                   1
 1   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
 2   Court for any inconvenience this may cause.
 3
                                                    Respectfully submitted,
 4
 5   Dated: October 21, 2019                        PENA & BROMBERG, ATTORNEYS AT LAW

 6
                                            By: /s/ Jonathan Omar Pena
 7
                                            JONATHAN OMAR PENA
 8                                          Attorneys for Plaintiff

 9
10
     Dated: October 21, 2019                       MCGREGOR W. SCOTT
11                                          United States Attorney
                                            DEBORAH LEE STACHEL
12                                          Regional Chief Counsel, Region IX
13                                          Social Security Administration

14
                                        By: */s/ Michael Marriott
15                                         Michael Marriott
16                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
17                                         (*As authorized by email on October 21, 2019)
18                                                 ORDER
19
              Pursuant to the parties’ above stipulation, (Doc. 13), for good cause shown, Plaintiff shall
20
     serve his confidential letter brief on or before December 2, 2019. All other deadlines set forth
21
22   in the Scheduling Order, (Doc. 7), are hereby modified accordingly.

23
24
     IT IS SO ORDERED.
25
26   Dated:     October 21, 2019                                   /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
27
28



                                                   2
